Citation Nr: 0821201	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-32 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for residuals of 
surgery to remove masses in the chest.

2.	Entitlement to service connection for headaches.

3.	Entitlement to service connection for a left knee 
disorder.

4.	Entitlement to service connection for a heart murmur.

5.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.	Entitlement to service connection for bronchitis.

7.	Entitlement to service connection for a right shoulder 
disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
September 1978. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In February 2008, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  At that 
time, the veteran withdrew his claim for service connection 
for residuals of a left shoulder separation.  A transcript of 
that hearing is of record.

The matters of entitlement to service connection for 
residuals of surgery to remove masses in the chest and left 
knee and right shoulder disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed headache disorder is related to the veteran's 
period of active military service.

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed heart murmur related to his period 
of active military service.

3.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of PTSD related to his period of 
active military service

4.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of bronchitis related to his period of 
active military service


CONCLUSIONS OF LAW

1.	Headaches were not incurred in nor aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.	A heart murmur was not incurred in nor aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

3.	PTSD was not incurred in nor aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2007).

4.	Bronchitis was not incurred in nor aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  While the 
veteran was not provided notice as set forth by the Court in 
Dingess/Hartman, as his claims for service connection for 
headaches, a heart murmur, PTSD, and bronchitis are being 
denied, as set forth below, there can be no possibility of 
prejudice to him.  As set forth herein, no additional notice 
or development is indicated in the appellant's claims. 

In a January 2005 letter, issued prior to the May 2005 rating 
decision, and in an August 2005 letter, issued prior to the 
December 2005 rating decision, the RO informed the appellant 
of its duty to assist him in substantiating him claims under 
the VCAA and the effect of this duty upon him claims.  We 
therefore conclude that appropriate notice has been given in 
this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes that an August 2005 written statement, signed 
on behalf of J.L., Ph.D., the veteran's treating 
psychologist, is to the effect that the veteran needed to be 
evaluated for service connected PTSD that could "best be 
provided by a VA psychologist or psychiatrist".  However, 
the Board further observes that the veteran rejected an 
appointment with a VA mental health professional, as clearly 
reflected in a February 9, 2005 VA outpatient record, when he 
said distance and transportation affected his decision, and 
he preferred to meet with his private mental health provider.  
As well, Dr. J.L.'s office records are totally devoid of any 
reference to signs or symtoms of PTSD.  As such, the Board is 
of the opinion that no further assistance to the veteran, 
including medical examination, is warranted in his case.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background and Legal Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability. 
Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  
Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, the Board must assess the veteran's competence to 
report having headaches, a heart murmur, and bronchitis 
during service, his report that he has suffered from 
headaches, a heart murmur, and bronchitis problems since that 
time, as well as his credibility.  See Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  In Barr and Washington, the 
Court noted that a veteran was competent to testify to 
factual matters of which he had first-hand knowledge and, 
citing its earlier decision in Layno v. Brown, 6 Vet. App. 
465, 467-69 (1994), held that lay testimony is competent if 
it is limited to matters that the witness has actually 
observed and is within the realm of the personal knowledge of 
the witness; see also 38 C.F.R. § 3.159(a)(2) (Competent lay 
evidence means any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person).

Further, as noted above, the Federal Circuit held in Buchanan 
v. Nicholson that the lack of contemporaneous medical records 
does not, in and of itself, render lay testimony not 
credible.  Buchanan v. Nicholson, 451 F.3d. at 1336.  As a 
finder of fact, though, the Board may weigh the absence of 
contemporaneous records when assessing the credibility of the 
lay evidence.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996).

In its role as a finder of fact, the Board concludes that the 
veteran's reports of having continuous headaches, a heart 
murmur, and bronchitis problems are inconsistent with the 
evidence of record and common sense and are, thus, not 
credible.  In reaching this determination, the Board notes 
that a careful review of the substantial medical evidence in 
the claims folder, as detailed below, reveals that, while 
seeking treatment for several conditions during service, and 
in seeking care for other disorders during the decades 
following his discharge from active duty in September 1978, 
the veteran failed to even mention, let alone complain, of 
having any headache, heart murmur, and bronchitis problems.  

Moreover, while the veteran was seen in 1995, 2000, and 2004 
for complaints of chest pain and has reported having an 
abnormal electrocardiogram (EKG) in service, such findings 
were not shown in service or in any of the post service 
clinical findings.  Furthermore, in May 2006, when seen for 
neurological problems attributed to a 2004 motor vehicle 
accident, the veteran reported having headaches that started 
after the accident, and denied having them prior to it.  This 
is presumed credible as he was seeking treatment not 
compensation at the time.  Finally, the only medical evidence 
suggesting a link between the veteran's headaches, heart 
murmur, and bronchitis with his period of active duty are his 
written and oral statements.

A.	Headaches

The veteran seeks service connection for headaches and 
testified that he was treated for headaches by a now-deceased 
physician prior to entering service.  He said he had 
headaches in service, sometimes several a day that made him 
nauseous, but was not diagnosed with a headache disorder in 
service.  Post service, he said he was treated for by his 
neurologist, Dr. M. and was referred to Dr. C., another 
physician, for treatment.  The veteran said he was in an 
accident in 1997 and had surgery in 2000 when a metal plate 
was paced in his neck and his cervical vertebrate fused.  He 
believed his neck and shoulder pain, and headaches, were 
related to, or aggravated by, the accident.  The veteran 
indicated that his neck pain was "caused by, maybe causing 
my headaches" (see hearing transcript at page 17).

Service medical records are not referable to diagnosis of, or 
treatment for, a headache disorder.  On a report of medical 
history completed in January 1975, when he was examined for 
entry into service, the veteran checked no to having frequent 
or severe headache and, upon examination, was found qualified 
for active service.  On a report of medical history completed 
in August 1978, when the veteran was examined for separation 
from service, he checked yes to having frequent or severe 
headache.  When examined at that time, neither a head nor a 
neurologic abnormality was reported.

Post service, VA and private medical records, dated from 1995 
to 2008, are associated with the claims file.  The private 
records describe the veteran's treatment for injuries in 
multiple motor vehicle accidents, including in 1997, in 2004 
while he was working as a state trooper, and in November 
2006.  He underwent cervical fusion in 2000, and, in August 
2005, had additional cervical surgery.  

Private neurological treatment records from Drs. N.P. and 
K.M. describe the veteran's varied residuals from his October 
2000 cervical fusion and subsequent June 2004 motor vehicle 
accident.

In a March 2003 office record, Dr. N.P. noted that the 
veteran continued to work as a state trooper.

A May 16, 2006 private medical record from Dr. K.M. reflects 
the veteran's complaints of headaches.  It was noted that the 
veteran stated that "he did not have any headaches prior to 
his motor vehicle accident [apparently a reference to the 
June 2004 accident] and that they have been occurring since 
his motor vehicle accident".  A July 2006 record indicates 
he complained of headaches and was referred to Drs. C. and W. 
for evaluation.

An October 2006 VA physical therapy record includes the 
veteran's complaint of having a headache since coming out of 
boot camp.

In a March 2008 signed statement, R.C.C., M.D., the veteran's 
treating physician since March 1997, said he reviewed the 
veteran's service and office records.  Dr. R.C.C. noted that 
the veteran's medical problems included recurrent headaches.

The veteran has contended that service connection should be 
granted for headaches.  Although the evidence shows that the 
veteran currently has recurrent headaches, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that the veteran's head 
and neurologic system were normal on separation from service 
and the first post service evidence of record of headaches is 
from 2006, more than 28 years after the veteran's separation 
from service.  Moreover, in May 2006, the veteran told Dr. 
K.M., his neurologist, that his headaches started after his 
2004 motor vehicle accident.  In short, no medical opinion or 
other medical evidence relating the veteran's headaches to 
service or any incident of service has been presented.


B.	Heart Murmur

The veteran also seeks service connection for a heart murmur.  
He testified that he had an abnormal EKG test in service and 
was advised that he had a hole in his heart.  He said this 
happened at the time of his 1977 mammoplasty surgery.  Post 
service, he said he had several episodes during which he 
believed he had a heart attack, but that was not diagnosed, 
and doctors advised him to stop smoking.  He also said he had 
several stress tests and was told his "heart is fine" (see 
hearing transcript at page 27).  

Service medical records are not referable to diagnosis of, or 
treatment for, a heart murmur.  In his August 1978 medical 
history, the veteran checked yes to having pain or pressure 
in the chest and shortness of breath.  When examined for 
separation at that time, the veteran's heart was normal, as 
were results of a chest x-ray.

Post service, July 1995 private hospital records indicate 
that the veteran, a state trooper, was seen in the emergency 
room for complaints of chest pain.  On examination, his heart 
had a regular rhythm with no murmurs, rubs, or gallops.  The 
clinical impression was chest pain with a need to rule out 
coronary artery disease.  He was hospitalized and his stay 
was uneventful.  An acute myocardial infarction was ruled out 
and cardiac monitoring failed to reveal any arrhythmias.

In September 2000, the veteran was seen again in a private 
emergency room for complaints of chest pain when the 
diagnosis was the need to rule out a myocardial infarction 
versus gastroesophageal reflux disease.

A private medical record indicates that results of a cardiac 
catherization performed in September 2000 were essentially 
normal.   

A May 23, 2001 private medical record reflects that, on 
examination, the veteran's heart was regular in rhythm 
without murmur.

According to a May 24, 2005 VA outpatient record, the veteran 
was seen in the emergency room with complaints of sweating, 
nausea, and weakness about once a week for the past several 
years, but did not mention it at his intake appointment (in 
January 2005).  He brought his brother to the emergency room 
and thought he would ask to be seen.  The veteran currently 
denied chest pain, shortness of breath, or edema.  His 
appetite was normal and he denied vomiting.  His past medical 
history included chronic obstructive pulmonary disease 
(COPD), two motor vehicle accidents (including in June 2004) 
and a normal cardiac catherization in 2000.  On examination, 
his heart rate was regular with no thrills or abnormal 
pulsations, and no murmurs, rubs, or gallops.  Diagnoses 
included hypertension that was stable without medication and 
the veteran was advised to lose weight.  The veteran reported 
an abnormal EKG in the past, and it was noted that results of 
a current EKG showed no evidence of ischemia.  

An August 2005 office record from Dr. N.P., the neurologist, 
indicates that the veteran's heart had a regular rhythm and 
rate and there was no murmur.  

In his March 2008 written statement, Dr. R.C.C. said that 
office records revealed left ventricular hypertrophy (LVH) 
dating to around 2000.  It was noted that the veteran had a 
history of a somewhat unusual-looking EKG that was stable 
since around 2000 and presumed due to his LVH.  Cardiac 
catherization in September 2000 was clean.  

The veteran has contended that service connection should be 
granted for a heart murmur.  The record demonstrates that no 
murmur was found in service or on separation from service.  
Moreover, in post service VA and non VA medical records, 
after the veteran's separation from service, there was no 
showing that the veteran had a heart murmur.  Furthermore, 
the veteran has submitted no evidence to show that he 
currently has heart murmur.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
heart murmur has been presented.  Rabideau v. Derwiniski, 2 
Vet. App. at 143.  Nor has a medical opinion or other medical 
evidence relating the veteran's LVH to service or any 
incident of service been presented.



C.	PTSD

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2007); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

The diagnosis of PTSD must comply with the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, of the American Psychiatric Association (DSM-
IV).  See generally Cohen v. Brown, 10 Vet. App. 28 (1997); 
38 C.F.R. § 4.125 (2007).

The evidence required to support the occurrence of an in- 
service stressor for PTSD varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

The veteran testified that he saw a VA social worker during 
2005 for his PTSD and also received private treatment from 
Dr. J.L.  He denied serving during combat and described 
several stressful events in service, including being beaten 
several times (see hearing transcript at pages 19-20), being 
ordered to remain in stressful positions for a long time, and 
two incidents that involved Sergeant V., a platoon drill 
sergeant, apparently for Platoon 213 (Id. at page 20).  He 
said that Sergeant V. stepped on his fingers while in boot 
camp (Id.).  According to the veteran, Sergeant V.'s actions 
regarding another recruit prompted the recruit's mother to 
contact Senator Kennedy that prompted an investigation of the 
drill sergeant (Id. at 21).  The veteran did not offer any 
further specifics regarding these incidents. 

In written statements regarding his alleged stressful events 
in service, the veteran said that, in January 1975, he 
experienced physical and mental abuse when he and other 
soldiers were instructed to kneel before a metal table, with 
hands behind their backs and faces in contact with the table 
top, and form a human train.  He said this occurred all day, 
every day for three days, without sleep.  The veteran also 
said that, from January to April 1975, during boot camp, he 
was physically abused in the form of smacks in the face and 
chin punches, and that his right middle finger was stomped or 
stepped on by his drill instructor.  The veteran said that he 
had to do physical training after going to sick bay, and was 
made to sleep at attention in his underwear without covers 
during the winter when the windows were open.  He watched 
others being kicked and abused, and saw drill instructors try 
to throw a soldier from the third floor.  

Service medical records are not referable to diagnosis of, or 
treatment for, a psychiatric disorder.  The clinical records 
indicate that, in November 1975, the veteran was seen for a 
football injury to the right hand.  He had moderate swelling 
of his hand, with severe pain to the 5th metacarpal (little 
finger) to touch.  There was limited range of motion, results 
of an x-ray were normal, and he was advised to use ice on his 
hand.  An April 1977 clinical entry indicates that an 
examiner wondered if the veteran had a drinking problem.  On 
the August 1978 medical history, the veteran checked yes to 
have sleep difficulty and neither an upper extremity nor a 
psychiatric abnormality was not reported when he was examined 
for separation that day.

Post service, VA medical records indicate that, on February 
9, 2005, a licensed practical nurse reported a positive PTSD 
screen.  Diagnoses at that time included depression.  A nurse 
practitioner noted that the veteran had an appointment 
scheduled with a local mental health professional and did not 
want a closer follow up appointment due to distance and 
transportation issues.  It was also noted that the veteran 
denied suicidal and homicidal ideation and declined 
medication.  

According to the August 2005 written statement, signed on 
behalf of Dr. J.L., the veteran needed to be evaluated for 
service-connected PTSD and this could best be provided by a 
VA psychologist or psychiatrist.

December 2005 and January 2006 VA outpatient records indicate 
that the veteran met twice with a VA social worker.  In 
December 2005, it was noted that he had mild depressive 
symtoms and the social worker wanted to review the private 
psychological treatment records.  In January 2006, she noted 
that his diagnoses included major depressive disorder, that 
was recurrent and severe without psychotic features, and a 
paranoid personality disorder.

Private treatment records from Dr. J.L., the clinical 
psychologist, dated during February and March 2006 and from 
February 2007 to March 2008, reflect the veteran's treatment 
for major depressive disorder and a paranoid personality 
disorder.  The records reflect that the veteran's presenting 
problem stemmed from anxiety and depression associated with 
injuries sustained in the veteran's June 2004 motor vehicle 
accident while working that resulted in his disability 
retirement.  The records are not referable to complaints or 
diagnosis of, or treatment for, PTSD.

A September 2006 VA outpatient record indicates that the 
veteran reported being currently followed for PTSD by VA 
mental health/psychology professionals.

In a Sepember 2008 signed statement, the veteran said he 
received treatment for PTSD from a named licensed clinical 
social worker whom he saw twice in 2005 but not before or 
since.  

The veteran has contended that service connection should be 
granted for PTSD.  The record demonstrates that no PTSD was 
found in service or on separation from service.  Moreover, in 
the VA and non-VA medical records dated after the veteran's 
separation from service, there was no showing that the 
veteran had PTSD.  The only record even remotely suggestive 
of PTSD is the February 2005 report of a positive PTSD screen 
from a licensed practical nurse.  Furthermore, the veteran 
has submitted no evidence to show that he currently has PTSD.  
Although he reported treatment for PTSD, the medical evidence 
does not support his assertion.  Neither the VA social worker 
nor Dr. J.L. treated the veteran for symtoms of PTSD and the 
psychologist's office records clearly indicate that treatment 
stemmed from the veteran's 2004 work-related accident.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has PTSD has been presented.  
Rabideau v. Derwinski, 2 Vet. App. at 143.

Nor has the veteran provide the specifics of his alleged 
stressful events in service to enable corroboration of his 
alleged stressors.  See Zarycki v. Brown, 6 Vet. App. at 91. 
(The existence of an event alleged as a stressor that results 
in PTSD (though not the adequacy of the alleged event to 
cause PTSD) is an adjudicative, not a medical determination.)  
Thus, the veteran's claim for service connection for PTSD 
must be denied.

D.	Bronchitis.

The veteran testified that he had a cold during boot camp 
that worsened over a lengthy period of time, and affected his 
ability to run and breathe.  He denied receiving any medical 
treatment in service for breathing problems.  The veteran 
believed this cold in service contributed to his current 
breathing problems that he believed were caused by asthma.  
He said he smoked cigarettes since service.  

In a written statement in support of his claim, the veteran 
said that he developed a cold as a result of sleeping in his 
underwear with the windows open in winter.  He said the cold 
continued for eight months until he arrived at his permanent 
duty station.  He said he fainted twice while running during 
physical training due to the cold and developed shortness of 
breath.

Service medical records are not referable to diagnosis of, or 
treatment for, bronchitis.  In February 1975 the veteran was 
seen for complaints of passing out for the second time.  He 
had no history of prior injury and no clinical impression was 
rendered at the time.  On the August 1978 medical history, 
the veteran checked yes to having shortness of breath and 
pain or pressure in the chest.  When examined for discharge 
at that time, the veteran's lungs were normal, as were 
results of a chest x-ray.

The post service VA medical records reveal that, in December 
2004, the veteran was seen in the emergency room with 
complaints of shortness of breath over the past two years.  
He said he smoked a pack of cigarettes daily since age 22.  
Upon examination, the physician said that the veteran 
reported having COPD but the doctor did not find any wheezing 
or any stigmata of COPD that, perhaps, was because the 
veteran was on medication.  

Subsequent VA medical records, including in February 2005, 
include diagnoses of COPD.

In his March 2008 written statement, Dr. R.C.C. said that 
veteran gave a history of asthma from "that time" 
(apparently a reference to military service), but was unable 
to find it in the available records.  It was noted that, in 
December 2000, the veteran was seen for nocturnal 
bronchospasms and strongly advised to stop smoking.  He was 
given Albuterol MDI and later began nebulizer and inhaler 
steroid in April 2001.  An August 2006 note from Dr. H., a 
pulmonologist, indicated abnormal spirometry with some 
reversibility post bronchodilator.

The veteran has contended that service connection should be 
granted for bronchitis.  The record demonstrates that no 
bronchitis was found in service or on separation from 
service.  Moreover, in the VA and non-VA medical records 
after the veteran's separation from service, there was no 
showing that the veteran had bronchitis, although he 
complained of breathing problems and was advised to stop 
smoking.  Furthermore, the veteran has submitted no evidence 
to show that he currently has bronchitis.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has bronchitis has been presented.  
Rabideau v. Derwiniski, 2 Vet. App. at 143.  Nor has a 
medical opinion or other medical evidence relating the 
veteran's current breathing problems to service or any 
incident of service been presented.




E.	All Disabilities

As noted, the veteran does not meet the burden of presenting 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting his own statements, because as a 
layperson he is not competent to offer medical opinions.  The 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
at 368.  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus his 
statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed headaches, heart murmur, PTSD, and bronchitis.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed headaches, heart murmur, PTSD, and 
bronchitis.  The preponderance of the evidence is therefore 
against the appellant's claim of entitlement to service 
connection for service connection for headaches, heart 
murmur, PTSD, and bronchitis 

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
headaches, heart murmur, PTSD, and bronchitis not warranted.


ORDER

Service connection for headaches is denied.

Service connection for a heart murmur is denied.

Service connection for post-traumatic stress disorder is 
denied

Service connection for bronchitis is denied.


REMAND

First, service medical records reflect that, in December 
1976, the veteran was diagnosed with gynecomastia.  An April 
1977 surgical consultation record reflects that a planned 
reduction mammoplasty was scheduled on May 9, 1977.  When 
seen on June 3, 1977, he was described as well-healed.  When 
examined for separation in August 1978, a chest abnormality 
was not noted. 

However, during his Board hearing, the veteran testified that 
he experienced tenderness in the surgical areas on both sides 
of his chest (see hearing transcript at page 28).  He denied 
receiving any post service medical treatment for his chest, 
and said he had no problems aside from tenderness.  The Board 
believes he should be afforded a VA examination to determine 
the etiology of any residuals of his chest surgery in 
service.

Second, the veteran seeks service connection for a left knee 
disorder.  Service medical records, including those dated in 
May 1976 and October 1977, reflect the veteran's complaint of 
knee problems, a history of effusion, and a diagnosis of 
chondromalacia, although his lower extremities were normal 
when examined for separation in August 1978.

The veteran testified to experiencing constant left knee pain 
with a fluid build-up.  In July 2006, Dr. K.M. reported the 
veteran's complaints of bilateral knee pain.  In his March 
2008 written statement, Dr. R.C.C. said that the veteran's 
service medical records include chondromalacia patella of the 
knees with a history of effusions.  The physician further 
noted that, in June 1999, fluid was aspirated from the 
veteran's left knee due to effusion that was felt to be 
probably traumatic.  The Board believes the veteran should be 
afforded a VA examination to determine the etiology of any 
left knee disorder found to be present.

Third, the veteran also seeks service connection for a right 
shoulder disorder.  Service medical records indicate that, in 
Septemer 1975 he sustained a right shoulder acromioclavicular 
separation while playing football.  Treatment included a 
Velcro bandage, heat, and limited duty.  When examined for 
separation in August 1978, his upper extremities were normal.

The veteran testified that, after his shoulder separation in 
service, he was unable to raise his right arm to salute.  He 
believed his shoulder problems were worsened by his neck pain 
or post service accidents.  A September 2002 private hospital 
record reflects the veteran's complaints of soreness along 
the right side of his neck to the top of his shoulder.  An 
August 2005 office record from Dr. N.P., the neurologist, 
reflects the veteran's complaints of right arm pain that 
radiated from the neck.  The Board believes the veteran 
should under go a VA examination to determine the etiology of 
any right shoulder disorder found to be present.   

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment for these disorders for the 
period from November 2006 to the 
present, and any additional private 
medical records, dated from March 2008, 
identified by him.  If any records are 
unavailable, a note to that effect 
should be placed in the claims file and 
the veteran and his representative so 
advised in writing.

2.	Then, the RO/AMC should schedule the 
veteran for appropriate VA 
examination(s), e.g., orthopedic, 
surgical, performed by qualified 
medical specialists (physicians), to 
determine the etiology of any residuals 
of surgery to remove masses in the 
chest, and left knee and right shoulder 
disorders found to be present.  A 
complete history of the claimed 
disorders should be obtained from the 
veteran, including any post-service 
history of intercurrent accidents and 
injury, and the veteran's medical 
records should be available for review 
prior to examination(s).

a.	Residuals of chest mass surgery:  
The examiner is requested to 
provide an opinion concerning the 
etiology of any residuals of 
surgery to remove masses in the 
chest found to be present, to 
include whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
any currently diagnosed tenderness 
in the surgical area of the chest 
was caused by military service 
(including the findings noted in 
the May and June 1977 service 
medical records, noting a planned 
reduction mammoplasty), or whether 
such an etiology or relationship 
is unlikely (i.e., less than a 50-
50 probability).  Any residuals 
scarring should also be 
identified.

b.	Left Knee Disorder: The examiner 
is also requested to provide an 
opinion concerning the etiology of 
any left knee disorder found to be 
present, to include whether it is 
at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any currently 
diagnosed left knee disorder was 
caused by military service 
(including the findings noted in 
the May 1976 and October 1977 
service medical records, 
diagnosing chondromalacia), or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

c.	Right Shoulder Disorder: The 
examiner is requested to provide 
an opinion concerning the etiology 
of any right shoulder disorder 
found to be present, to include 
whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed right shoulder 
disorder was caused by military 
service (including the findings 
noted in the September 1975 
service medical records, noting 
treatment for a right 
acromioclavicular shoulder 
separation), or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

d.	A complete rationale should be 
provided for all opinions 
expressed and the examination 
report(s) should indicate if the 
veteran's medical records were 
reviewed by the examiner(s). 

NOTE: The term "at least as 
least as likely as not" does 
not mean merely within the 
realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is to 
find against it.

3.	Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for residuals of surgery to 
remove masses in the chest and left 
knee and right shoulder disorders.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal since the September 2006 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 




 Department of Veterans Affairs


